Exhibit 10.8


EXECUTIVE
RETENTION RESTRICTED STOCK AWARD
UNDER THE PROVISIONS OF THE
CYRUSONE 2012 LONG TERM INCENTIVE PLAN


Name of Employee:                «Employee_Name»
Award Date:                    February 1, 2016
Number of Restricted Shares:          «RS_Time»
    
Pursuant to the provisions of the CyrusOne 2012 Long Term Incentive Plan (as in
effect from time to time (the “Plan”)), the Board of Directors of CyrusOne Inc.
hereby grants to the employee named above (“you” or the “Employee”) on the date
noted above (the “Award Date”) an award of an aggregate number of restricted
common shares as noted above, par value $.01 per share, of CyrusOne Inc. (the
“Shares”), on and subject to the terms of the Plan and your agreement to the
terms, conditions and restrictions contained herein and subject to the vesting
criteria contained herein. Capitalized terms used in this time-based restricted
stock award agreement (this “Agreement”) that are not defined in this Agreement
have the meanings as used or defined in the Plan.


1.    Securities Subject to this Agreement. This Agreement is made with respect
to the Shares and any securities (including Shares of CyrusOne Inc.
(“CyrusOne”)) issued in respect of the Shares, whether by way of a share
dividend, a share split, any reorganization or re-capitalization of CyrusOne or
its stock or any merger, exchange of securities or like event or transaction as
the result of which any security or securities of any kind are issued to you by
reason of your ownership of the Shares. Any such securities issued in respect of
any of the Shares shall be subject to the same restrictions, terms and
conditions set forth in this Agreement, and shall be administered in the same
manner, as the Shares to which they relate. References in the following terms of
this Agreement to the Shares shall include any such securities issued in respect
of the Shares.


2.    Rights of Ownership. Except for the Restrictions (as defined in Section 8
hereof), you are the record and beneficial owner of the Shares, with all rights
and privileges (including but not limited to the right to vote, to receive
dividends and to receive distributions upon liquidation of CyrusOne)
appertaining thereto. Prior to the date on which your rights with respect to a
Share have become vested and the Restrictions have lapsed as provided herein,
you shall be entitled to exercise voting rights with respect to such Share and
shall be entitled to receive dividends or other distributions with respect
thereto.


3.    Vesting. Except as otherwise provided in any Employment Agreement (as
defined in Section 14 hereof) or determined by the Committee in its sole
discretion or provided in Section 4, 5, 6 or 7 hereof, the Shares shall vest and
the Restrictions shall lapse and thereby terminate and be of no further force or
effect on the third anniversary of the Award Date (the “Vesting Date”) provided
that you are continuously employed by the Company through such Vesting Date.




4.    Termination of Restrictions Upon Death. Except as otherwise provided in
any Employment Agreement, in the event of your death while an Employee, then,
effective as of the date of your death, the Restrictions (to the extent the
Restrictions have not earlier terminated under the terms of Section 3 hereof)
shall lapse and thereby terminate and be of no further force or effect with
respect to the number of Shares (rounded up to the nearest whole Share) that
bears the same ratio to the total number of Shares granted in this Award as the
number of days from the Award Date through the date of your death bears to
1,096. Any Shares that remain subject to the Restrictions after the calculation
described in the preceding sentence shall be forfeited to CyrusOne as of your
date of death in accordance with the terms of Section 8 hereof. Upon the
Restrictions terminating with respect to the Shares under the first sentence of
this Section 4, the executor, administrator or other personal representative of
your estate, or the trustee of any trust becoming entitled thereto by reason of
your death, may transfer the applicable Shares to any person or persons entitled
thereto under your will or under your trust or other instrument (or, in the
absence of any will, under the laws of descent and distribution) governing the
distribution of your estate in the event of your death.


5.    Termination of Restrictions Upon Disability. Except as otherwise provided
in any Employment Agreement, if, pursuant to the applicable disability provision
of any Employment Agreement, you become disabled and as a result thereof cease
to be an Employee under and pursuant to such provision or, if no such provision
exists or you are not party to an Employment Agreement, you become disabled to
such extent that you are unable to perform the usual duties of your job for a
period of 12 consecutive weeks or more and, as the result thereof, the Committee
approves the termination of your employment within the 12-month period following
the first day of such 12 consecutive week period, then, effective as of the date
you cease to be an Employee as described in this Section 5, the Restrictions (to
the extent the Restrictions have not earlier terminated under the terms of
Section 3 hereof) shall lapse and thereby terminate and be of no further force
or effect with respect to the number of Shares (rounded up to the nearest whole
Share) that bears the same ratio to the total number of Shares granted in this
Award as the number of days from the Award Date through the date you cease to be
an Employee in accordance with the terms of this Section 5 bears to 1,096. Any
Shares that remain subject to the Restrictions after the calculation described
in the preceding sentence shall be forfeited to CyrusOne as of the date you
cease to be an Employee in accordance with the terms of Section 8 hereof.


6.    Termination of Restrictions Upon Termination of Employment Other than for
Death, Disability or Cause. Except as otherwise provided in any Employment
Agreement, if the Company terminates your employment other than by reason of
your death or disability or other than for Cause, then, effective as of the date
you cease to be an Employee as described in this Section 6, the Restrictions (to
the extent the Restrictions have not earlier terminated under the terms of
Section 3 hereof) shall lapse and thereby terminate and be of no further force
or effect with respect to the number of Shares (rounded up to the nearest whole
Share) that bears the same ratio to the total number of Shares granted in this
Award as the number of days from the Award Date through the date of your
termination of employment bears to 1,096. Any Shares that remain subject to the
Restrictions after the calculation described in the preceding sentence shall be
forfeited to CyrusOne as of the date you cease to be an Employee in accordance
with the terms of Section 8 hereof. For purposes of this Agreement, “Cause”
shall have the meaning set forth in any Employment Agreement, or, if you do not
have an Employment Agreement, shall mean the occurrence of any one of the
following: (i) your material dereliction of your duties, your gross negligence
or substantial failure to perform your duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness); (ii)
your engaging in (A) misconduct that is materially injurious to the Company or
(B) illegal conduct; (iii) your material breach of any written agreement by and
between you and the Company; (iv) your violation of any material provision of
the Company’s Code of Business Conduct and Ethics; or (v) your willful failure
to cooperate in good faith with an investigation by any governmental authority.


7.     Termination of Restrictions Upon Termination of Employment After a Change
in Control. If a Change in Control occurs, notwithstanding any provision of the
Plan, the Restrictions will not lapse and the Shares will not vest upon the
Change in Control; provided, however, that subject to the terms of any
Employment Agreement and notwithstanding any other provision of this Agreement
to the contrary, in the event that within twelve months following a Change in
Control your employment is terminated by the Company other than for Cause, then,
effective as of the date of such termination, the Restrictions (to the extent
the Restrictions have not earlier terminated under the terms of this Agreement)
shall lapse and thereby terminate and be of no further force or effect with
respect to all of the Shares.


8.    Forfeiture. The Shares and any interest therein shall be subject to the
forfeiture and transfer restrictions as described in this Section 8 (the
“Restrictions”). Except as otherwise determined by the Committee or provided in
Sections 3, 4, 5, 6 and 7 hereof or any Employment Agreement, any Shares that
remain unvested or subject to the Restrictions on the date you cease to be an
Employee shall be forfeited to CyrusOne as of such date and, upon such
forfeiture, all of your rights in respect of such Shares shall cease
automatically and without further action by CyrusOne or you. In addition, except
as otherwise determined by the Committee or provided in Section 16 of the Plan,
any Shares that remain subject to Restrictions may not be transferred, sold,
assigned alienated, transferred, pledged, attached, conveyed or otherwise
encumbered by you in any manner whatsoever and whether or not for consideration.
For the purpose of giving effect to this provision, you must execute and deliver
to CyrusOne a stock power with respect to each certificate evidencing any of the
Shares, thereby assigning to CyrusOne all of your interest in the Shares. By the
execution and delivery of this Agreement, you authorize and empower CyrusOne, in
the event of a forfeiture of any of the Shares under this Section 8 to (i) date
(as of the date you cease to be an Employee) those stock powers relating to
Shares that remain subject to the Restrictions as of the date you cease to be an
Employee and (ii) present such stock powers and the certificates to which they
relate to CyrusOne’s transfer agent or other appropriate party for the sole
purpose of transferring the forfeited Shares to CyrusOne.


9.    Employment. For purposes of this Agreement, you shall be deemed to be an
“Employee” while, and only while, you are in the employ of the Company and
considered to be employed under the policies and procedures (including the
payroll and withholding procedures) of the Company. In this regard, the granting
of this Agreement does not constitute a contract of employment and does not give
you the legal right to be continued as an Employee.


10.    Matters Relating to Certificates. (a) On or following the date of this
Agreement, any Shares issued to you in accordance with and subject to this
Agreement shall be evidenced in such manner as CyrusOne shall determine.


(b)    Each certificate or book entry credit issued or entered in respect of any
Shares issued to you in accordance with this Agreement shall bear the following
legend, or one that is substantially similar:


“The Shares evidenced by this certificate are subject to the terms of a
Restricted Stock Agreement between the registered holder hereof and CyrusOne
Inc. and may not be transferred by the holder, except as provided by the terms
of such agreement, a copy of which is on deposit with the Secretary of CyrusOne
Inc. and which will be mailed to a shareholder of CyrusOne Inc. without charge
within five days after receipt of a written request.”


(c)    CyrusOne shall require that the certificates or book entry credits
evidencing title of the Shares be held in custody by CyrusOne until such time,
if any, as your rights with respect to the Shares have vested, and CyrusOne may
require that, as a condition of your receiving the Shares you shall have
delivered to CyrusOne a stock power, endorsed in blank, relating to such Shares.
To the extent that your rights with respect to the Shares become vested, the
legend set forth above shall be removed from the certificates or book entry
credits evidencing such Shares.


11.    Interpretation. You acknowledge that the Committee has the authority to
construe and interpret the terms of the Plan and this Agreement if and when any
questions of meaning arises under the Plan or this Agreement, and any such
construction or interpretation shall be binding on you, your heirs, executors,
administrators, personal representatives and any other persons having or
claiming to have an interest in the Shares.


12.    Withholding. In the event that the award and receipt of the Shares, the
expiration of the Restrictions, the payment of dividends on the Shares or any
other event results in your realization of income or wages which for federal,
state and/or local income or other employment tax purposes is, in the opinion of
the Company, subject to withholding of tax by the Company, you shall pay to the
Company an amount equal to the withholding tax amount that the Company
determines applies with respect to such event or make arrangements satisfactory
to the Company regarding the payment of such tax, which arrangements may include
your agreement to surrender the Shares that have become free of the
Restrictions. Otherwise, the Company may, at its discretion and to the extent it
determines is necessary to pay such withholding tax amount, withhold any such
withholding tax amount from your salary, dividends paid by CyrusOne on the
Shares, any Shares that have become free of the Restrictions or any other
compensation payable to you.


13.    Notices. All notices and other communications to be given hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, first class postage
prepaid, and addressed as follows:


TO CYRUSONE:        CyrusOne Inc.
General Counsel
1649 W. Frankford Road
Carrollton, TX 75007


TO THE EMPLOYEE:     The address on file with the Company,


or to any other address as to which notice has been given in the manner herein
provided.


14.    Effect of Employment Agreement. Notwithstanding any of the terms of the
foregoing sections of this Agreement, if the provisions of a written employment
agreement between you and the Company (any such agreement, an “Employment
Agreement”) would require that the Restrictions that apply to any Shares will
lapse on a date that occurs on or before the date the Restrictions would have
lapsed or the Shares would have been forfeited, in each case, under the terms of
the foregoing sections of this Agreement, or would require that you be deemed to
be employed by the Company until a date later than the actual date on which your
employment terminates for purposes of determining the extent to which and the
date on which the Restrictions would lapse or the Shares would be forfeited,
then such Employment Agreement provisions shall control (and shall be deemed an
amendment to this Agreement and incorporated herein by reference). In the event
of any conflict between the terms of the Plan, on the one hand, and the terms of
this Agreement or any Employment Agreement, on the other hand, the terms of the
Plan shall govern. In the event of any conflict between the terms of this
Agreement and the terms of any Employment Agreement, the terms of such
Employment Agreement shall govern.


15.    Miscellaneous.


(a) This Agreement shall be binding upon the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors and
assigns. Subject to the provisions of the Plan and any applicable Employment
Agreement, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and shall be construed and interpreted
in accordance with the laws of the State of Texas. If any provisions of this
Agreement shall be deemed to be invalid or void under any applicable law, the
remaining provisions hereof shall not be affected thereby and shall continue in
full force and effect. In the event you fail to sign and return this Agreement
to CyrusOne by the Deadline set forth on the signature page of this Agreement,
the Committee may revoke the grant represented by this Agreement in its sole
discretion and as a result the Shares would be forfeited to CyrusOne and this
Agreement would become immediately void and of no further force or effect.


(b)    The Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate this Agreement
prospectively or retroactively; provided, however, that any such waiver,
amendment, alteration, suspension, discontinuance, cancelation or termination
that would materially and adversely impair your rights hereunder shall not to
that extent be effective without your consent (it being understood,
notwithstanding the foregoing proviso, that this Agreement and the Shares shall
be subject to the provisions of Sections 17 and 18 of the Plan).


(c)    All disputes, controversies and claims arising between you and CyrusOne
concerning the subject matter of this Agreement or the Plan shall be settled by
arbitration in accordance with the rules and procedures of the American
Arbitration Association in effect at the time that the arbitration begins, to
the extent not inconsistent with this Agreement or the Plan. The location of the
arbitration shall be Dallas, Texas or such other place as the parties to the
dispute may mutually agree. In rendering any award or ruling, the arbitrator or
arbitrators shall determine the rights and obligations of the parties according
to the substantive and procedural laws of the State of Texas. The arbitration
shall be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 15(c) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties to any dispute shall each pay their own costs and expenses
(including arbitration fees and attorneys’ fees) incurred in connection with
arbitration proceedings and the fees of the arbitrator shall be paid in equal
amounts by the parties. Nothing in this Section 15(c) shall preclude you or
CyrusOne from seeking temporary injunctive relief from any Federal or state
court located within the State of Texas in connection with or as a supplement to
an arbitration hereunder.


(d)    You hereby acknowledge that (i) the business of CyrusOne, CyrusOne LP,
CyrusOne LLC and each of their respective subsidiaries (the “CyrusOne Group”) in
which you will be principally engaged is investing in and operating data centers
throughout the United States and internationally, (ii) in the course of your
employment with any member or members of the CyrusOne Group, you shall be
entrusted with or obtain access to information proprietary to members of the
CyrusOne Group and have access to and the benefit of goodwill belonging to the
CyrusOne Group, (iii) you must not use the proprietary information or goodwill
for the benefit of any entity except for the CyrusOne Group, (iv) this Section
15(d) is essential to protect the legitimate business and goodwill of the
CyrusOne Group, does not impose an undue hardship on your and will not prevent
you from engaging in gainful employment and (v) the Board would not have granted
you this award but for the covenants and agreements set forth in this Section
15(d). Therefore, ancillary to the otherwise enforceable agreements set forth in
this Agreement, you hereby agree that at all times during the Term (as herein
defined) and the Restricted Period (as herein defined), if applicable, you will
not accept employment or engage or participate in any business activity (whether
as a principal, partner, joint venturer, agent, employee, salesperson,
consultant, independent contractor, director, officer or otherwise) with or as a
Competitor (as herein defined) of the CyrusOne Group without the prior written
consent of CyrusOne, which would involve you:


(A)    providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products competitive with or similar to those
services or products with which you had any involvement, and/or regarding which
you had any proprietary information, during your employment with any member or
members of the CyrusOne Group (including any products or services being
researched or developed by the CyrusOne Group during your employment with any
member or members of the CyrusOne Group); or


(B)    providing or performing services that are similar to any services that
you provided to or performed for the CyrusOne Group.


“Competitor” means any business or entity that, at any time during the one year
period following the termination of your employment, provides or seeks to
provide, any products or services similar or related to any products sold or any
services provided by the CyrusOne Group, including, without limitation, any
company or business that provides data colocation services to businesses or
entities.


“Term” means the period commencing on the Award Date and terminating on the date
of the cessation of your employment for any reason.


“Restricted Period” means the one year period following the termination of your
employment by the Company for Cause or by you for any reason.


The restrictions set forth in this Section 15(d) will be limited to the
geographic areas: (i) where you performed services for the CyrusOne Group, (ii)
where you served CyrusOne Group customers or clients and/or (iii) otherwise
impacted or influenced by your services to the CyrusOne Group. If any of the
provisions in this Section 15(d) conflict with similar provisions in any other
document or agreement related to your employment with any member or members of
the CyrusOne Group, the provisions of this Agreement will be in addition to and
operate independently of any similar provisions; provided, however, that if the
restrictions set forth in the other document or agreement at issue are broader
in scope (including if such restrictions are longer in duration) than those in
this Agreement and are enforceable under applicable law, those restrictions will
take precedence and the provisions of this Section 15(d) shall not impair,
diminish, restrict or waive any such restrictive covenant or confidentiality
obligation by you to the CyrusOne Group, if any.


(e)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original. The counterparts shall constitute one and the
same instrument, which shall be sufficiently evidenced by any one thereof.
Headings used throughout this Agreement are for convenience only and shall not
be given legal significance. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “but not limited to”. The term “or” is not exclusive.






Please indicate your acceptance by signing at the place provided and returning
this Agreement no later than March 11, 2016 (the “Deadline”).




CYRUSONE INC.


            
    


[exhibit108121212193v3_image1.gif]
    
Dated:   February 12, 2016            By:                    
Alex Shumate
Chairman




Employee Name:




Dated:                                               
Accepted and Agreed






EAST\121212193.2 2/1/16
391027-000001